NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GURPREET SINGH,                                 No. 17−71809

                Petitioner,                      Agency No. A206−097−723

 v.
MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                 Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2022**
                                 Seattle, Washington

Before:      CHRISTEN, LEE and FORREST, Circuit Judges.
      Gurpreet Singh, a native of India, seeks review of the Board of Immigration

Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ) denial of his

application for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252(a)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          1
and review for substantial evidence. See Lalayan v. Garland, 4 F.4th 822, 826, 840

(9th Cir. 2021). We deny the petition. Because the parties are familiar with the facts

of this case, we need not recite them here.

      1.     Singh’s asylum and withholding of removal claims fail because

substantial evidence supports the adverse credibility finding.        Under 8 U.S.C.

§ 1158(b)(1)(B)(iii), the IJ may base a credibility determination on the applicant’s

demeanor, candor, or responsiveness. The IJ questioned Singh’s credibility because

he appeared “unduly nervous” and was “pulling his cheeks” when asked if he knew

others who were harmed after they relocated within India. The IJ also observed that

Singh answered questions in a “rapid-fire manner” during direct examination but

hesitated or claimed he did not understand a question during cross-examination.

While there may be alternative (and benign) explanations for Singh’s demeanor, we

cannot second-guess the IJ’s adverse credibility determination because there is

substantial evidence to support it. See Manes v. Sessions, 875 F.3d 1261, 1263 (9th

Cir. 2017) (per curiam).

      The IJ also found Singh’s testimony about whether Congress Party members

destroyed his political posters to be inconsistent and further held that his explanation

that he had fallen was unreasonable. These inconsistencies are not trivial errors and

the IJ adequately considered Singh’s explanation along with record evidence. See

Shrestha v. Holder, 590 F.3d 1034, 1043-44 (9th Cir. 2010).


                                           2
      2.     In any event, substantial evidence supports the agency’s finding that

Singh can safely relocate within India. The IJ cited sufficient evidence that Singh

could relocate to “other states” within India beyond Punjab. See Singh v. Whitaker,

914 F.3d 654, 659 (9th Cir. 2019). For example, the IJ found that “holding pro-

Khalistani views would not make someone a high-profile militant,” and that Sikhs

from Punjab may relocate internally to escape the attention of local police.

      3.     Finally, Singh’s CAT claim fails as well. Because Singh was found to

be not credible, other evidence in the record must compel the conclusion that he is

more likely than not to be tortured if he returns to India. See Shrestha, 590 F.3d at

1048-49. It does not. We have held that reports of human rights violations, plus

credible testimony of past persecution, were still insufficient to compel the

conclusion that petitioner is entitled to CAT relief. Singh, 914 F.3d at 663.

      PETITION DENIED.




                                          3